BROCK, Chief Judge.
This appeal presents two issues for our resolution.' First, defendant argues that it was error to allow him to be prosecuted on two . separate bills of indictment charging assault on Condie and Wilson; defendant contends there was but one assault on the officers. Second, defendant argues that the trial judge violated G.S. 1-180 in charging the jury.
Defendant bases his first argument on State v. Ballard, 280 N.C. 479, 186 S.E. 2d 372 (1972), and State v. Potter, 285 N.C. 238, 204 S.E. 2d 649 (1974). Ballard involved a double jeopardy issue. The defendant robbed an A & P store and went to trial' on an indictment charging him with armed robbery by threatening the life of, and taking $1,501.17 from, one Kane Parsons-; Parsons was an employee of the A & P; the money actually had been taken from two other employees, Britt and Smith. Nonsuit was allowed for variance between the indictment and proof. A second trial was held on a new indictment in all. respects the same as the first except it alleged that the lives óf Britt and Smith were endangered and that the $1,501.17 was taken from Britt and Smith. The' defendant was convicted, and the Supreme Court reversed, holding that the nonsuit at the first trial precluded further prosecution.
In Potter defendant was charged in one indictment with the armed robbery of $265.00 from one Hall. A second indictment charged defendant with the armed robbery of $265.00 *470from one Harrell. Hall and Harrell were employees of a store; the money ($265.00) belonged to their employer, not them. Citing Ballard, the Court stated:
“Although double jeopardy and collateral estoppel are not directly involved in the present case . . . when the lives of all employees in a store are threatened and endangered by the use or threatened use of a firearm incident to the theft of their employer’s money or property, a single robbery with firearms is committed.” 285 N.C. at 253.
The Court ordered not only that the two verdicts were to be considered the same as a single verdict of guilty of armed robbery, but also that the judgments were to be considered as if a single judgment had been pronounced.
In our opinion defendant’s first argument is untenable. This case is not analogous to the violations of G.S. 14-87, discussed in Ballard and Potter, wherein the money of one business enterprise is taken, albeit the money is taken from more than one employee. Here we think it clear that there were at least three separate assaults upon police officers: Condie was assaulted when defendant fired at him, and both he and Wilson were assaulted when defendant held his gun on each of them. Defendant’s argument, although novel, is inapplicable to this kind of situation. Had both Condie and Wilson been shot and killed by defendant, we would not be sympathetic to an argument that only one murder took place. Furthermore the sentences for the assaults on officers Condie and Wilson are specified to run concurrently with the sentence for the second assault on Condie. There is no dispute over defendant’s conviction on this latter charge. We fail to see a practical reason for defendant’s efforts to contest the convictions concerning which he has appealed.
Defendant’s second argument challenges certain portions of the trial court’s instructions to the jury. We have read the entire charge and are of the opinion that the charge both ably stated the law and applied that law to the facts.
No error.
Judges Parker and Arnold concur.